Citation Nr: 1705613	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  11-32-383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, to include as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for peripheral neuropathy, bilateral upper extremities, to include as secondary to service-connected diabetes mellitus type II.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

At the outset, the Veteran was afforded a VA diabetes mellitus examination in January 2017, which includes an assessment of any complications of diabetes.  Because the RO has not considered this evidence and issued a supplemental statement of the case, a remand is warranted.  

Further, in September 2009 a VA examiner concluded that the Veteran's hypertension was not caused or aggravated by his diabetes mellitus, reasoning that his hypertension was diagnosed at the onset of his diabetes and is stable, medically managed, and that he has normal renal values.  More recently, the Veteran submitted a Diabetes Mellitus DBQ completed by Nauman Qureshi, M.D., dated in December 2016.  Dr. Qureshi indicated that the Veteran's hypertension was permanently aggravated by his service-connected diabetes; however, he did not provide an explanation for his opinion.  Given the amount of time that has passed between the September 2009 and December 2016 medical opinions, and the possibility that the Veteran's diabetes mellitus could have aggravated his hypertension during that 7-year period, an additional medical opinion should be obtained.

Finally, the Veteran's complete VA treatment records should be obtained, dated prior to April 2009 and since October 2016

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated prior to April 2009 and dated from October 2016 forward.

2.  Thereafter, schedule the Veteran for an appropriate VA examination concerning his hypertension.  The claims folder and this REMAND must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  Any medically indicated tests should be conducted.

The examiner should elicit a full history from the Veteran, particularly concerning the date of onset of his hypertension relative to the date of onset of his diabetes.
  
(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any incident of service, to include exposure to herbicides.

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was either (i) caused by, or (ii) aggravated by (i.e., permanently worsened by) his diabetes mellitus, type II. 

All examination findings, along with a complete rationale for all opinions expressed, should be set forth in the examination report. 

3.  Next, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran, and his representative, an appropriate supplemental statement of the case (SSOC) and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




